﻿Mr. President, I should like to fulfil a very pleasant duty, that of extending to you the warm congratulations of my delegation on your unanimous election as President of the thirty-fifth session of the General Assembly. Your election to this important post is a tribute to your country, with which my country maintains very close co-operation. Your election is also proof of your outstanding qualities as a skilled and seasoned diplomat and demonstrates the deep trust your colleagues have in your ability to guide the deliberations of this Assembly and lead them to a successful conclusion. I assure you that my delegation will always be prepared to give you its full support and co-operation.
2. I should like to take this opportunity to pay a tribute, on behalf of my delegation, to your predecessor, Mr. Salim Ahmed Salim, the Permanent Representative of the United Republic of Tanzania, who presided over the last session of the Assembly in an outstanding and exemplary manner. Ambassador Salim, with his unremitting efforts, personal talent and exceptional skill, guided the thirty-fourth session of the General Assembly to a very positive conclusion.
3. I should also like to voice my delegation's esteem for the Secretary-General, Mr. Kurt Waldheim, who has shown clear-sightedness and understanding in his constant and tireless search for a constructive and peaceful solution to world problems. We admire the efforts of the Secretary- General to promote peace and understanding among nations; we encourage him and his staff to intensify their activities to speed up the process leading to the establishment of more equitable relations among nations at political, diplomatic, economic, social and humanitarian levels.
4.	I am delighted to see the Republic of Zimbabwe take its rightful place as a full Member of the United Nations. The well-deserved admission of Zimbabwe to the Organization has been a joyous occasion for us all. It has marked the triumph of nations in liberating that people from oppression and domination and has strengthened the faith of that whole people in the struggle for its legitimate rights. This long and heroic struggle of the people of Zimbabwe for its independence won the profound respect, solidarity and support of progressive and peace-loving forces in the international community and thus led to a decisive defeat of the dominating minority and to the ignominious collapse of the racist regime in Zimbabwe, as well as to the total emancipation of its people. My delegation is very pleased at the striking victory of Zimbabwe and in that connection I should like to convey to it our sincere and fraternal congratulations on its accession to freedom and independence.
5.	Zimbabwe's triumphant victory has once again demonstrated that no one, however strong, can ever oppress a people and flout its sacred rights for ever, and that the last word always rests with the liberation fighters. Let no one have the slightest doubt that the day is not far when we are all going to celebrate a similar occasion for Azania, Namibia and Palestine.
6.	I should also like to warmly welcome the admission of Saint Vincent and the Grenadines to this Assembly. Since we are ourselves a newly independent country, we feel great sympathy towards that newly independent State and I should like to assure it of our full and complete cooperation.
7.	The problem of the Middle East remains just as serious and disturbing. The arrogance of the State of Israel enables us to see its real colonialist and expansionist face. The hasty and arbitrary decision taken by the Israeli Knesset to annex the Holy City of Jerusalem and to regard it as the perpetual and unified capital of the Zionist entity profoundly shocks and wounds the feelings of more than 2 billion believers.
8.	Furthermore, the State of Israel once more refuses to implement Security Council resolution 478 (1980), according to which all Israeli legislative and administrative measures, as well as all actions which purport to alter the character and status of Al Quds Al Sharif, are null and void, and which calls for the immediate annulment of such measures.
9.	All the Islamic countries that took part in the special session of the Islamic Conference of Foreign Ministers—on the question of the Holy City of Jerusalem—held from 18 to 20 September last at Fez, in the Kingdom of Morocco, undertook to meet this challenge. In that connection, I should particularly like to welcome the efforts made by the Chairman of the Al Quds Committee, His Majesty King Hassan II, to ensure the success of the proceedings at Fez.
10.	Ai Fez the Islamic countries undertook to commit their entire political, financial, petroleum and indeed military potential in order to thwart that arbitrary and shameful decision. On this occasion we should like to thank those States that have moved their diplomatic representations out of Jerusalem.
11.	The Republic of Djibouti reiterates its support for the heroic struggle being waged by their brothers, the people of Palestine, for the total liberation of their occupied territory, including the Holy City of Jerusalem, and for the recovery of their inalienable rights to self-determination and to the establishment of a Palestinian State on their territory.
12.	We warn the international community that no peace can be achieved without the participation of the Palestinian' people and its sole representative, the Palestine Liberation Organization.
13.	Lebanon, that peaceful State that is constantly under attack by the Zionist entity, is suffering; the Lebanese people are constantly attacked and threatened by Israel. How long are we going to allow Israel to defy the most elementary laws? The international community must find solutions to make Israel stop attacking Lebanon which only wishes to live in peace. We should like the voice of wisdom, of moderation and of realism to replace that of arrogance, of challenge and of historical unawareness.
14.	The situation in South Africa is critical. The racist regime of Pretoria defies all the norms of international law by ignoring and denying the great majority of the people of South Africa all their basic human and political rights. The forced displacement of these peoples to bantustans, which deprives them of their means of existence and right to citizenship, the inhuman acts of violence inflicted on peaceful demonstrators, the murder of detainees in jails, the killing of students who reject the inferior system of education, the torture of political prisoners and the persistent escalation of military activities and of subversion directed against the neighbouring independent African States are all acts which the international community can no longer tolerate.
15.	We are convinced that apartheid is a vicious system of international racial discrimination directed against the African majority and should be condemned as a crime against mankind. The national liberation struggle of the people of South Africa requires all progressive and peace-loving forces to lend massive financial and material support so as to enable that people to secure its right to self-determination. We deplore the fact that all attempts to punish the racist regime of Pretoria for its crimes have failed, because certain Governments have chosen to give priority to their own selfish interests rather than to act in accordance with the Security Council resolutions on economic sanctions. We appeal to all Governments and States to refrain from any overt or covert collaboration or co-operation with the Pretoria regime.
16.	The international community must take all possible steps to make South Africa abide by the decisions of the United Nations so that its illegal occupation of Namibia may be brought to an end.
17.	South Africa's policy on Namibia has been unanimously condemned by the international community. The General Assembly has expressed its full support for the struggle of the Namibian people under the leadership of the South West Africa People's Organization [SWAPO], its authentic representative. Any negotiated settlement of the Namibian question can be successful only with the participation of SWAPO and within the context of United Nations resolutions, so that total decolonization can be brought about which will lead to real independence for Namibia.
18.	In connection with the Afghanistan crisis, my Government has frequently denounced the foreign armed intervention, the dangerous escalation of tension that has been imposed upon an Islamic nation, and the violation of the Charter of the United Nations. We demand the immediate and unconditional withdrawal of all foreign forces from Afghanistan so that its people shall be able to choose its own political destiny and exercise its right to have the government of its choice.
19.	Regarding the question of Western Sahara, my Government reaffirms its position. But we should like to express our disquiet at the persistent and growing tension that is endangering peace and security in the region of north-west Africa. In this connection we would urgently demand that all parties concerned avoid any action that would lead to a deterioration of the situation.
20.	We should like to emphasize the urgent need for a negotiated and peaceful settlement in accordance with the resolutions of the United Nations and of the Organization of African Unity [OAU] so that the Saharaoui people can exercise its right to self-determination, and we support the resolutions of the "committee of wise men" of the OAU aimed at resolving the conflict.
21.	The thirty-fifth session has started at a time which is crucial for the international community. In the course of the last few weeks the United Nations has been intensely busy trying to find solutions to the present international economic disorder. The preparations for the conference on global negotiations for international economic co-operation for development cannot escape the attention of the present session. Such attention is more than justified because, as can be seen, the economic problems of more than 75 per cent of mankind have become intolerable. Human privation in all aspects of life has increased tremendously, like a hydra ravaging the resources of the third world and leaving it nothing but abject poverty, illiteracy, malnutrition, hunger and sickness, which have become the daily lot of more than 2 billion people. To these difficulties has been added the scourge of a considerable influx of refugees, which has affected many parts of Africa, Asia and Latin America. These are the economic and social problems—the unsolved questions of decolonization, human rights, racism, racial discrimination, apartheid and disarmament—for which many of those of us who come to the United Nations believe this Organization can and in fact should provide the best forum in which a new approach to international relations, in all sectors of human activity, will be sought in a climate of tolerance and mutual understanding and a desire to achieve the aims and objectives of the Charter of the United Nations.
22.	May I recall the second preambular paragraph of that Charter, which reads:
"to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small".
All of the articles of the Charter agree on this point: the preservation of the dignity and worth of the human individual.
23.	Speaking of human rights, if we heed the cries of the millions who are impoverished, sick, weak, undernourished, illiterate, underemployed and unemployed—the "have- nots" of the developing countries—however human society defines "human rights", we cannot ignore a simple truth: that the prime human right is satisfaction of man's fundamental needs, rights of more than 75 per cent of the human population now crushed under the burden of the most abject poverty and flagrant economic inequality.
24.	Africa, which contains 20 of the 31 least developed countries of the world and a considerable number of newly independent countries, has suffered most from the present international economic disorder. No concrete development, worthy of mention in the strategies adopted during the course of the last two development decades, has taken place in Africa. Although they are rich in human and natural resources, most African States have been unable to launch any substantial development programme that would help to improve their economies, because they lack the necessary financial and technical means.
25.	The problem of refugees in Africa is becoming an acute one, and it affects practically the entire continent. At present the African refugees number 5 million. The assistance required to meet the elementary needs of those refugees is tremendous, and the international community must find ways of solving this human problem.
26.	That is why the African countries have seen fit to restructure the basis of their economy in order to bring about a state of collective autonomy that will hopefully lead to self-sufficiency and autonomous growth. My delegation is very pleased that the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa was unanimously adopted at the second extraordinary session of the Assembly of Heads of State and Government of the OAU, which was held at Lagos in April 1980.'
27.	It is our hope that the "Monrovia Declaration of Commitment by the Heads of State and Government of the OAU on the guidelines and measures for national and collective self-reliance in social and economic development for the establishment of a new international economic order” will be supported by the international community and will be considered as Africa's contribution to the establishment of a new international economic order.
28.	The young Republic of Djibouti is determined to expedite its economic development according to the principles of self-sufficiency. But, at the same time, the economic means available to it are extremely limited. The revenue of the Republic of Djibouti is at present essentially based on a service economy that is subject to fluctuations in the international market. The port, airport and railway services require considerable improvement. At present Djibouti is suffering from an acute lack of foodstuffs, in addition to excessively high food prices because all foodstuffs have to be imported.
29.	My Government is deeply concerned by this situation, and in order to remedy it, it has created development projects the purpose of which is to revitalize the dynamic sectors of the economy—the port, the airport, the railways and telecommunications—and to modernize them. Nevertheless, aware of the tremendous difficulties implicit in our economy's dependence upon such services, my Government has spared no effort to seek ways and means of establishing a framework for a diversified economy by promoting and developing the industrial and agricultural sectors, particularly by constructing small factories, by drawing up schemes for irrigation and developing water resources.
30.	The economic situation of the young Republic of Djibouti has been further complicated by an influx of refugees, of whom there are now 45,000—that is, more than 12 per cent of the total population—and of whom 60 to 70 per cent are children, and the health, schooling, food and accommodation problems are considerable.
31.	This situation has been further complicated by the disastrous effects of the drought that has for two years now prevailed in the Horn of Africa, aggravating the food shortage.
32.	The problem of the lack of water is at present the most crucial one, both for human beings and for cattle. The lack of water has devastating effects on the sole resource of the population. In fact, between 20,000 and 25,000 persons have lost all their livestock and are at present grouped in nine camps, and the Government must help them to meet all their needs. Water and food assistance must be provided to more than 100,000 persons who have lost a considerable percentage of their livestock—approximately 80 per cent.
33.	Since this drought is affecting all the countries of east Africa, it is necessary and highly desirable for the countries affected by the drought to organize themselves, with the aid of the United Nations, in order to cope with this calamity and to prevent the occurrence of others.
34.	Since we desire and are determined to meet the challenge of our international responsibility and overcome our economic and other difficulties, it is also our intention to draw the attention of the international community to our situation so that it may help us to overcome our economic difficulties.
35.	The Republic of Djibouti is very much aware of the moral and material support which has been given by friendly countries since its accession to independence. We should like to express our thanks and our deep gratitude for that assistance.
36.	With regard to the field of foreign relations, the Republic of Djibouti, aware of its geographical position and its international responsibilities, is pursuing a policy of non- alignment based on the desire to preserve its national identity, safeguard its sovereignty, territorial integrity and independence and act in a spirit of co-operation with and understanding of all nations. We encourage friendly nations to adhere strictly to the principles of the Charter of the United Nations and those of the non-aligned movement in all matters relating to human activities.
37.	With regard to the principle of non-interference in the affairs of other States, we should like to appeal to all nations fully to respect the sovereign right of each nation freely to determine, without any outside influence, its own political, social and economic system and its relations with other States and international organizations.
38.	We oppose and categorically condemn the colonization and oppression of any people, every act of racial discrimination, Zionism and apartheid. We are particularly concerned about the persistent struggle and rivalry among the major Powers to obtain spheres of influence in various parts of the world, thus endangering the peace and security of the regions, particularly at a time when the international situation has become charged with dangerous tension. We condemn hegemonism in all its forms and urgently demand that all States refrain from practising that policy.
39.	The Republic of Djibouti is particularly concerned about the conflict which is persisting in the Horn of Africa. In order to alleviate that human suffering and to restore peace, security, mutual trust and co-operation, the President of the Republic of Djibouti, Mr. Hassan Gouled Aptidon, made an appeal in August this year for a negotiated settlement of the conflict. He said:
"The Republic of Djibouti is seriously concerned by the persistence of the armed conflict in the Horn of Africa and the danger of its extension.
"Since we have very close relations with all the nations in the area and recognise the legitimate right of their peoples to a lasting peace, the Republic of Djibouti exhorts its Ethiopian and Somali neighbours to declare a truce to make it possible to seek a general and negotiated settlement of their differences."
40.	In his appeal, the President of the Republic of Djibouti made a number of proposals, as follows:
"Faithful to its policy of international neutrality, which is at the service of the development of the region, the Government of Djibouti declares that it is ready to assist in the negotiations to achieve such a settlement, which could be complemented by conventions on regional development.
"Such conventions could provide for and organize: first, the improvement of routes used by nomads and the provision of water supply points; secondly, freedom of circulation and transit of goods and people in the region; and thirdly, the establishment of common economic infrastructures."
41.	The President of the Republic of Djibouti then exhorted the international community to intensify its peace efforts in the region. He said:
"Anxious to meet the wishes of the peoples and win the support of international opinion, the Republic of Djibouti expresses its gratitude to the Secretary-General of the United Nations, the current President and the Secretary-General of the Organization of African Unity and the President of the European Community for their continuing efforts to re-establish peace in this part of the world, which is still suffering from hunger and thirst. We urge the major Powers to support these efforts and to ensure that the Horn of Africa and the Indian Ocean will not become the theatre of their confrontation."
42.	With respect to the Indian Ocean, the Republic of Djibouti, as a littoral State, attaches paramount importance to the aims of the Declaration on the Indian Ocean as a Zone of Peace in General Assembly resolution 2832 (XXVI). Aware of the importance of that Declaration, particularly for the littoral and the hinterland States, my Government has on frequent occasions expressed its support for that Declaration as well as for the other resolutions of the United Nations designed to maintain the Indian Ocean as a zone of peace.
43.	In this connection, we are particularly encouraged by the decision in General Assembly resolution 34/80 B to convene a Conference on the Indian Ocean during 1981 at Colombo.
44.	We are convinced that the implementation of that Declaration will contribute to the establishment of peace and security in the region. We sincerely hope that that Conference will give absolute priority to the interests of the littoral and hinterland States in order to preserve peace and security in the area. We also hope that that Conference will pay some attention to the very sensitive and specific needs of each country with regard to measures to bring about peace and security in accordance with the geographical, political and socio-economic situation of each country, with a view to safeguarding and maintaining the peace, prosperity and independence of all the States in the region.
45.	The United Nations system, with its far-sightedness and its sense of solidarity and co-operation, provides hope and courage and remains a source of power. The United Nations is the most appropriate forum for the consideration of global problems of a political, economic, social and humanitarian nature in a genuine and comprehensive manner and in an atmosphere of tolerance and awareness of the interests of all.
46.	In this spirit, we whole-heartedly support the United Nations in its tireless efforts to discharge its responsibilities and to achieve its noble aims and objectives.
